DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancelation of claims 2 and 15 are also acknowledged. 

Election/Restrictions
See the response to arguments section below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9, 10  and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 merely recites sensing one characteristic of one fluid with one first/second sensor. For instance, how are “first signals” being generated from sensing one characteristic of one fluid with one sensor? The same rational applies to claim 14. The specification does not say that one characteristic is represented by multiple signals. 
Claims 3 and 9, as currently recited, do not appear to remedy the issue because claims 1, 3, 7 or 9 does not recite repeating sensing/measurements. 
In addition, claims 1 and 14 are about handling/sensing multimode microfluidic data, as evidenced by what is being stated in the preamble of claim 1 and the first limitation in claim 14. As currently presented, claims merely recite that a fluid is sensed and signals are outputted as a single data stream. It is unclear how the purpose of the invention, i.e. handling/sensing multimode microfluidic data is being achieved. What element(s) of the claimed subject matter considered multimode data? What mode? 
The specifics of the disclosure will not be read into the claims. The metes and bounds of the claims should not have to be resolved on review of the entirety of the specification. One reading the claims should be able to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not saying that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2012/0282602).
Regarding claims 1 and 14, Drader discloses (entire disclosure) a method and system for detecting one or more analytes in a sample, comprising (see abstract and claim 18): detecting presence of fluid during microfluidics operations with conductivity bars as analyte sensors along a microfluidic channel (see paragraphs [0038] and [0068]); and routing, by a multiplexer, a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]). 

By definition, the method by which multiple signals are combined into one signal is separated by the disclosed method of demultiplexing. Applicant did not invent multiplexing/demultiplexing technology. The examiner is not sure what applicant means by: Moreover, if Examiner is interpreting some aspect of Drader as relating to data processing threads, this interpretation has not been made of record. The examiner does not have to elaborate on a definition which is understood by ordinary skills in the art. 
The prior art clearly teaches different measurements which need to be represented separately later (e.g. amperometric, conductimetric, and potentiometric (see claim 12). 
The purpose of multiplexing is to enable signals to be transmitted more efficiently over a given communication channel, thereby decreasing transmission costs. The prior art clearly indicates that the measurement signals are combined by multiplexing and separated later by demultiplexing. The act of demultiplexing is simply a necessary process after multiplexing. How could the prior art deice represent data related to different measurements separately? Unless combined data is separated later for instance, disclosed amperometric, conductimetric, and potentiometric measurements cannot be presented the user separately, i.e. in a meaningful way. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPC 545, 549 (CCPA 1969).
Drader further discloses a cartridge comprising (see claim 1): a printed circuit board (PCB) comprising (see paragraph [0063]): a microfluidic channel to provide samples and reagents to analyte sensors (see paragraph [0068]); conductivity bars to detect presence of fluid during microfluidics operations as analyte sensors along the microfluidic channel (see paragraphs [0038] and [0068]); a multiplexer to route a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]); the cartridge comprises a plurality of analyte sensors for assaying a sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric 
Drader does not explicitly use the phrase handling multimode microfluidic data or does not explicitly disclose sensing a fluid within a microfluidic channel with first and second sensors on a microfluidic chip. However, such a feature can be easily derived from the features disclosed by Drader (i.e. the disclosed cartridge comprising a plurality of analyte sensors for assaying the sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12)).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The additional feature of claim 2 can be easily derived from the features dislosed by Drader (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading    apparatus comprising a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
Regarding claim 3, the claimed subject matter is merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react 
The additional feature of claim 5 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the    reading    apparatus    comprises a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
The additional feature of claim 6 is merely a matter of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a    current, a    conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample, and additional embodiments provide that a sensor is a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047])).
The additional feature of claim 7 is merely a matter of design option from the features of the prior art (a sampling rate faster than 2 Hz is used to acquire more data per unit of time (see paragraph [0076])).
The additional features of claim 9 are merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); additional embodiments provide that a    sensor is    a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047]); and a 
The additional feature of claim 10 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading apparatus comprises a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059]); the reading apparatus is configured to calculate a function of data received from the cartridge (see paragraph [0060]); the reading apparatus comprises software configured for medical or clinical results reporting (see paragraph [0060]); and a device comprises a data output for transmitting data to an external destination, e.g., a computer and a display (see paragraph [0062])). 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's election with traverse of Group I and Species A in the reply filed on 12/29/20 was acknowledged in the previous action. 
Applicant's arguments have been fully considered but they are not persuasive. The arguments does not actually address any errors in the restriction requirement. The examiner fails to understand applicant’s arguments: “It is procedurally unfair for Examiner to assert that the requirement was made “a priori” when the requirement itself 
Firstly, it would be an error if the examiner performed this restriction requirement as “posteriori.” There exists lack of unity a priori in this case. Applicant’s arguments are not much different from arguing that a properly presented 103 rejection should have been a 102 rejection. Secondly applicant’s arguments are simply based on **semantics. 
The examiner showed evidence of lack of unity between the examiner identified groups and species before consideration of the prior art in relation to the claims, i.e. a priori. 
The examiner maintains his previous position. Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
The technical feature, ** specific to Group II, specifically, identify a first type of data represented by a first signal in a single data stream of multimode data received from a microfluidic chip and route the first signal to a first data processing thread; identify a second type of data, different than the first type of data, represented by a second signal in the single data stream of multimode data received from the microfluidic chip and route the second signal to a second data processing thread; and concurrently output, in real time, results of the first data processing thread and the second data processing thread, is not shared by Group I.
The technical feature, ** specific to Group I, specifically, a system and process for handling multimode microfluidic data using a microfluidic chip to sense multimode data, the microfluidic chip comprising: a microfluidic channel to receive a fluid; a first sensor to sense and output first signals indicating a first fluid characteristic; a second 
Therefore, there exists lack of unity “a priori.” The same principle applies to the species election requirement. The examiner identified species recites sensors and associated sensed condition/characteristics which are not shared by one another. Therefore, there also exists lack of unity “a priori” among the species. 
In view of the amendments, the 112(b) rejections from the previous action are partially withdrawn. 
Amendments to the claims are acknowledged. The rejections are updated. Applicant’s arguments are addressed in the rejection sections of this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798